Case 1:15-cv-05830-RJD-SMG Document 52 Filed 05/10/19 Page 1 of 2 PagelD #: 2374
JONES DAY

250 VESEY STREET « NEW YORK, NEW YORK 10281-1047
TELEPHONE: +1.212.326.3939 + FACSIMILE: +1.212.755.7306

Direct Number: (212) 326-3676
JLissy @jonesday.com

May 10, 2019

VIA E-MAIL

Thomas McKay, III Philip C. Silverberg

Melissa Brill Mound Cotton Wollan & Greengrass LLP
Cozen O’Connor One New York Plaza

45 Broadway, 16th Floor 44th Floor

New York, New York 10006 New York, NY 10004
tmckay@cozen.com psilverberg @ moundcotton.com

mbrill@cozen.com

Richard Mackowsky

Charles J. Jesuit, Jr.

Stephen S. Kempa

Cozen O’Connor

1650 Market Street, Suite 2800
Philadelphia, PA 19103
rmackowsky @cozen.com
cjesuit@cozen.com
skempa@cozen.com

Re: Madelaine Chocolate Novelties, Inc. v. Great Northern Insurance Company, Civil
Action No 1:15-cv-05830-RJD-SMG

Dear Counsel:

Pursuant to the directions of the Court’s February 28, 2019 Order and Fed. R. Civ. P.
5(b)(2)(E), enclosed for service on behalf of Plaintiff Madelaine Chocolate Novelties, Inc. (d/b/a
The Madelaine Chocolate Company) please find copies of the following:

1. Plaintiff's Memorandum of Law in Opposition to Defendant Great Northern
Insurance Company’s Motion for Summary Judgment

2. Plaintiff’s Counterstatement of Facts Pursuant to Local Civil Rule 56.1
3. Affidavit of James M. Gross with Accompanying Exhibits

Should you have any questions, please do not hesitate to contact our office.

ALKHOBAR * AMSTERDAM * ATLANTA * BEIJING * BOSTON * BRISBANE * BRUSSELS ¢ CHICAGO * CLEVELAND * COLUMBUS ¢ DALLAS
DETROIT + DUBAI + DUSSELDORF ° FRANKFURT * HONG KONG * HOUSTON * IRVINE = JEDDAH * LONDON * LOS ANGELES * MADRID
MEXICO CITY * MIAMI * MILAN © MINNEAPOLIS * MOSCOW * MUNICH * NEW YORK * PARIS * PERTH * PITTSBURGH ° RIYADH
SAN DIEGO ¢ SAN FRANCISCO ¢ SAO PAULO * SHANGHAI * SILICON VALLEY *° SINGAPORE * SYDNEY ° TAIPEI * TOKYO * WASHINGTON
Case 1:15-cv-05830-RJD-SMG Document 52 Filed 05/10/19 Page 2 of 2 PagelD #: 2375

JONES DAY
May 10, 2019
Page 2
Very truly yours,
Jason B. Lissy
Enclosures

Cc: Edward M. Joyce (emjoyce @jonesday.com)
James M. Gross (jgross @jonesday.com)
